Citation Nr: 0006759	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hypertension as secondary to service-connected 
(PTSD).  This matter was before the Board in May 1999, at 
which time the Board remanded the case to the RO for 
additional development. 


FINDING OF FACT

The veteran's currently diagnosed hypertension is not related 
to his period of active military service, nor is his 
hypertension caused by or aggravated by his service-connected 
PTSD. 


CONCLUSION OF LAW

The veteran's hypertension was not incurred in active 
service, nor is it proximately due to, or the result of, his 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his currently diagnosed 
hypertension is secondary to his service-connected PTSD.  At 
this point, the Board notes that the veteran is service-
connected for PTSD, as established by an August 1983 rating 
decision, and is currently rated as 100 percent disabling.

At the outset, the Board finds that the veteran's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran 
has presented a claim that is plausible; capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The record includes a 
medical diagnosis of current hypertension and medical 
evidence suggesting a link to his service-connected PTSD.  
Further, after reviewing the claims file and the additional 
development accomplished as a result of the Board's remand, 
the Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Further, where a veteran who served 
for ninety (90) days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic conditions, such as cardiovascular disease 
(including hypertension), to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen, 7 Vet. App. at 439.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, hypertension.  Moreover, there is no 
evidence showing that hypertension was manifested within one 
year of service to otherwise establish service connection on 
a direct basis.  As noted above, the veteran is advancing his 
claim on a secondary service connection theory. 

The post-service medical records indicate that the veteran 
has been receiving treatment for hypertension from as far 
back as April 1993.  A March 1998 VA medical record prepared 
by a VA physician notes that he had told the veteran's 
representative that he didn't find anything that suggests 
hypertension is associated with PTSD.  However, some of these 
medical records suggest that the veteran's PTSD 
symptomatology caused, or at least aggravated, the veteran's 
hypertension.  Of particular interest are the May 1998 
comments of a VA staff psychiatrist, included in a 
psychiatric progress note, stating that the veteran's 
hypertension is most likely related to his PTSD.  

An August 1998 VA hypertension examination report included a 
diagnosis of labile blood pressure, possible controlled 
essential hypertension, and chronic anxiety with depression.  
That examiner opined that chronic anxiety and agitated states 
are often responsible for or aggravate elevations of blood 
pressure, particularly systolic blood pressure.    

VA treatment records for the period August 1998 to May 1999, 
indicated that the veteran continued to suffer from, and 
receive periodic treatment for, hypertension.

Pursuant to the Board's remand, the veteran underwent a 
special VA hypertension examination  in July 1999.  It was 
noted by the examiner that the veteran's medical records had 
been reviewed, and the opinions of several physicians 
regarding the cause of the hypertension were specifically 
noted.  There were no indications that the veteran suffered 
from any significant cardiovascular, cerebrovascular, or 
renovascular symptoms, aside from hypertension.  The veteran 
admitted to smoking two packs of cigarettes per day and of 
drinking alcohol socially.  The impressions included treated 
hypertension without target-organ damage.  The examiner 
commented that the veteran's alcohol use and smoking can 
contribute to the ongoing hypertension, which has been 
uncontrolled in the past, partly because of poor medication 
compliance.  The examiner also stated that he had reviewed 
the conflicting medical evidence of record, as summarized 
separately herein, concerning whether the veteran's PTSD has 
caused or aggravated the veteran's hypertension.  The 
examiner commented that although the veteran's diagnosis of 
hypertension is established, he could not find any medical 
literature indicating that PTSD per se was the etiology of 
hypertension.  The examiner noted that hypertension is very 
common even without a diagnosis of PTSD.  As such, the 
examiner opined that it was not indicated that the veteran's 
hypertension was due to his service-connected PTSD.  
Moreover, the examiner further opined that "[i]t is not 
possible to state with reasonable medical certainty that this 
veteran's PTSD has aggravated hypertension.   It would be 
speculative to state that this veteran's PTSD has aggravated 
his hypertension."  

The veteran's representative also submitted a fact sheet from 
the National Center for PTSD, which states that "PTSD is 
linked to structural neurochemical changes in the central 
nervous system which may have a direct biological effect on 
health, such a vulnerability to hypertension . . ."  

The veteran contends, in his variously dated written 
statements and January 1999 Board Videoconference testimony, 
that his current hypertension is the result of his service-
connected PTSD.  The Board has carefully considered the 
merits veteran's contentions, and the medical evidence in 
support thereof, in weighing the evidence for and against his 
claim.  In so doing the Board finds, for the foregoing 
reasons, that service connection for hypertension, secondary 
to service-connected PTSD, is not warranted.  

The Board observes that despite the fact that a VA staff 
psychiatrist opined in May 1998 that the veteran's 
hypertension was most likely related to service-connected 
PTSD, most of the medical evidence of record suggests that 
there is no accepted medical basis for supporting such an 
opinion.  Indeed, the July 1999 VA hypertension examination 
report stated that it would be speculative to postulate that 
there is a connection between the veteran's hypertension and 
his service-connected PTSD, given the incidence of 
hypertension in the general population unaccompanied by a 
concomitant diagnosis of PTSD.  The July 1999 opinion was 
based on examination of the veteran and review of the claims 
file, including the other medical opinions as to causation, 
and thus should be afforded considerable weight.  

Further, the entire medical record is replete with notations 
that the veteran engaged in behaviors that were acknowledged 
to be risk factors for hypertension, such as smoking up to 
two packs a day and regular alcohol use.  With regard to the 
fact sheet from the National Center for PTSD, although it 
supports the veteran's claim, the Board does not assign this 
type of evidence much weight, as it only generally describes 
certain physical manifestations that may arise out of PTSD 
(such as hypertension), rather than being evidence that is 
specific to the veteran's particular case.  Moreover, the 
very fact that this fact sheet states that hypertension may 
be a physical manifestation of PTSD lends support to the July 
1999 VA opinion that it would be purely speculative to state 
that the veteran's hypertension was caused or aggravated by 
PTSD.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As a state of 
equipoise of the positive evidence and the negative evidence 
does not exist, the benefit-of-the-doubt doctrine outlined in 
38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), does not otherwise permit a favorable 
determination in this case. 



ORDER

The appeal is denied



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

